          Case 1:20-mj-02016-JFR Document 14 Filed 01/13/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

        Plaintiff,

v.                                                           No. 20-MJ-02016-JFR

STEVEN SILGUERO,

        Defendant.

     UNITED STATES’ UNOPPOSED MOTION TO EXCLUDE TIME UNDER THE
                          SPEEDY TRIAL ACT

        The United States hereby moves this Court to exclude time for Speedy Trial Act purposes,

specifically, the 30-day time period under 18 U.S.C. § 3161(b) in which an information or

indictment must be filed, and the 90-day time period under 18 U.S.C. § 3164(b) for beginning trial

for a defendant who is detained solely because the defendant is awaiting trial, and as grounds

therefore states:

        The United States initiated this case via complaint. Defendant Steven Silguero was arrested

on December 29, 2020, and first appeared before the Honorable Jerry H. Ritter on December 31,

2020. Doc. 5. On January 5, 2021, Defendant appeared before the Honorable Laura Fashing for a

Preliminary and Detention Hearing. On that date, the Court found probable cause and ordered

Defendant be detained pending trial. Doc. 11. On December 21, 2020, this Court issued

Administrative Order 20-MC-00004-50, which included a directive that all grand jury proceedings

in the District of New Mexico are suspended until at least January 31, 2021. Administrative Order

20-MC-00004-50. This order was entered in response to the current coronavirus pandemic and

was based on, among other things, the Centers for Disease Control and Prevention’s report that

the spread of COVID-19 is considered a pandemic, the President’s declaration of a national
           Case 1:20-mj-02016-JFR Document 14 Filed 01/13/21 Page 2 of 3




emergency, and the New Mexico Governor’s declaration of a state of public health emergency.

See id. at 1.

        Notwithstanding Administrative Order 20-MC-00004-50, the United States is continuing

to investigate and prosecute this case, and plans to diligently prepare it for indictment, including

making arrangements to obtain available witnesses to testify before a grand jury when a grand jury

is again in session in the District of New Mexico.

        Under the Speedy Trial Act, an indictment or information must be filed within 30 days

from the date on which a defendant was arrested. 18 U.S.C. § 3161(b). Further, under 18 U.S.C.

§ 3164(b), the trial of any person who is detained solely because he or she is awaiting trial must

commence no later than 90 days following the beginning of such continuous detention. The

Speedy Trial Act, however, excludes from “the time within which an information or an indictment

must be filed, or in computing the time within which the trial of any such offense must commence,”

any period of delay based on a continuance granted by “any judge” based on “findings that the

ends of justice served by taking such action outweigh the best interest of the public and the

defendant in a speedy trial.” 18 U.S.C. § 3161(h) and (h)(7)(A). The court must set forth “in the

record of the case” its reasons supporting such a finding, after considering the factors identified in

the statute, among others. Id., § 3161(h)(7)(A) and (B).

        Accordingly, to comply with the statute, this Court’s administrative order, and public

health requirements, the United States respectfully requests that this Court exclude the period of

time between the date on which Defendant was arrested, that being December 29, 2020, and the

date on which this Court first permits grand juries in the District of New Mexico to resume meeting

and proceeding generally, for Speedy Trial Act purposes, specifically, the 30-day time period

under 18 U.S.C. § 3161(b) in which an information or indictment must be filed, and the 90-day



                                                  2
          Case 1:20-mj-02016-JFR Document 14 Filed 01/13/21 Page 3 of 3




time period under 18 U.S.C. § 3164(b) for beginning trial for a defendant who is detained solely

because s/he is awaiting trial.

       The United States has conferred with Defendant’s counsel, Roberto Albertorio, and he does

not oppose this Motion.


                                                   Respectfully submitted,

                                                   FRED J. FEDERICI
                                                   Acting United States Attorney

                                                   /s/
                                                   TIMOTHY TREMBLEY
                                                   Special Assistant United States Attorney
                                                   P.O. Box 607
                                                   Albuquerque, N.M. 87103
                                                   (505) 346-7274

I HEREBY CERTIFY that I filed the foregoing pleading electronically through the CM/ECF
system which caused defense counsel, Roberto Albertorio, to be served by electronic means, as
reflected on the Notice of Electronic Filing as indicated therein on January 13, 2021.

/s/
Timothy Trembley
Special Assistant United States Attorney




                                               3
